DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cisler (US 20080034327 A1) in view of Ikeda (US 20100325623 A1)
Regarding claim 1, Cisler teaches capturing a snapshot of the robot controller, the snapshot including a current system configuration of the robot controller, ([0057] FIG. 4B shows an example screenshot where the snapshots are shown as having a varied time range, which increases with time.)
storing the captured snapshot in a backup archive configured to store a plurality of snapshots,  ([0043] The time machine user interface can contain several snapshots in time displaying a visual representation of elements, the underling data for the snapshots being stored, for example, in a backup archive.)
generating, on a display, a graphical user interface including elements representing one or more snapshots stored in the backup archive presented in chronological order, ([0056] The snapshots can represent periodic backup points in time or can represent snapshots of the active window where a change has occurred. FIG. 4A shows a scenario where the snapshots represent changes over time. [0057] FIG. 4B shows an example screenshot where the snapshots are shown as having a varied time range, which increases with time.)
and upon receiving, from an input device, user input selecting one of the displayed elements, ([0063] FIG. 5 is a screen shot depicting an example of the time machine user interface 402 after the snapshot 411 has been selected for presentation)
retrieving, from the backup archive information corresponding to the snapshot represented by the selected element, and ([0063] The presentation window 307 changes to reflect the newly selected snapshot 411.)
Cisler does not expressly disclose but Ikeda discloses A method for managing a system configuration of a robot controller configured to control operation of a robot, the method comprising: ([0014] The present invention provides a robot system and a software update method of a robot system which does not need an external terminal or a host computer in order to update software, which can standardize a plurality of robot control devices so as to have even an old version)
providing the retrieved system configuration. ([0026] An operator instructs the operation of robot 13 through robot control device 21 or stores the data in robot control device 21 by operating teaching pendant 22. [0042] the operator operates “selection of start of software update (transmission side)” using teaching pendant 22 connected to transmission-side robot control device 12A (step S41). This operation is realized by operation of selecting the menu “software update (transmission side)” on the operation screen of teaching pendant 22)
In this way, the system of Ikeda includes a robot system with a software update method. Like Cisler, Ikeda is concerned with a user software selection.
Therefore, from these teachings of Cisler and Ikeda, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ikeda to the system of Cisler since doing so would enhance the system by standardizing the software versions of all robot control devices 12A to 12F to the same version regardless of whether it is a new version or an old version
	Regarding claim 2, Cisler teaches installing an initial system configuration and storing a snapshot including the initial system configuration in the backup archive. ([0031] FIG. 4A is a screen shot depicting an example of an initial state for a time machine user interface)
Regarding claim 3, Cisler teaches wherein the capturing and the storing are repeated upon reception of user input, in response to predefined triggers and/or on a periodical basis. ([0045] the timeline display includes a control to allow a user to modify the timeline or create a new timeline. For example, a user can select a setting to save one snapshot for a particular file at a specific time each day. In some implementations, multiple snapshots of each folder, file or item can be saved each day. By snapshot, we refer herein to a version of an item that is captured and stored for potential future restoration. snapshots can be taken when a triggering event occurs. For example, adding, deleting, or modifying an element can trigger the snapshot to be taken.)
Regarding claim 4, Cisler teaches comprising capturing and storing snapshots representing distinct systems of a multiple system configuration of the robot. ([0057] FIG. 4B shows an example screenshot where the snapshots are shown as having a varied time range, which increases with time. [0043] The time machine user interface can contain several snapshots in time displaying a visual representation of elements, the underling data for the snapshots being stored, for example, in a backup archive.)
Regarding claim 5, Cisler teaches wherein the generating comprises displaying the elements along a timeline. ([0056] The snapshots can represent periodic backup points in time or can represent snapshots of the active window where a change has occurred. FIG. 4A shows a scenario where the snapshots represent changes over time. [0057] FIG. 4B shows an example screenshot where the snapshots are shown as having a varied time range, which increases with time.)
Regarding claim 6, Cisler teaches wherein the snapshot comprises a snapshot identifier and wherein the generating includes displaying the snapshot identifier in connection with the corresponding displayed element. (Fig. 4B snapshot 410, 411, 408)
Regarding claim 7, Cisler teaches wherein the generating comprises displaying elements representing snapshots captured during a limited time period and moving the limited time period forwards or backwards in time in response to receiving a user input indicating scrolling. ([0060] Arrow buttons 412 a and 412 b and an associated scroll bar 413 allow the user to navigate to additional snapshots not shown, thus there can be a large number of snapshots from which to select)
Regarding claim 8, Cisler teaches wherein the providing comprises at least one of:
installing the retrieved system configuration in the robot controller, 
loading the retrieved system configuration on a data storage device,
sending the retrieved system configuration to another robot controller,
sending the retrieved system configuration to a remote device. ([0038] The architecture 100 includes a personal computer 102 coupled to a remote server 107 via a network interface 116 and a network 108 (e.g., local area network, wireless network, Internet, intranet, etc.))
Regarding claim 9, Cisler teaches wherein the providing comprising presenting, in the graphical user interface, selectable elements representing provision alternatives. ([0061] The time machine interface 402 includes a restore button 414, a changed items only button 416, and an information button 418. Other buttons are possible.)
Regarding claim 10, Cisler teaches wherein the storing comprises storing the snapshot in a backup archive being a backup archive in the robot controller and/or in backup archive external to the robot controller.  ([0043] The time machine user interface can contain several snapshots in time displaying a visual representation of elements, the underling data for the snapshots being stored, for example, in a backup archive.)
Regarding claim 11, Cisler teaches wherein the system configuration comprises at least one of operating system software, application software, user data, robot calibration data and/or robot configuration data. ([0042] A system and method for modifying a user interface view can also be implemented as one or more software applications running on the computer 102)
Regarding claim 12, Cisler teaches at least one computing device having at least one processor and memory, the at least one computing device being configured to: (Fig. 1 103 processor, 105 memory, and computer 102)
capture a snapshot including a current system configuration of the robot controller, ([0057] FIG. 4B shows an example screenshot where the snapshots are shown as having a varied time range, which increases with time.)
store the captured snapshot in a backup archive configured to store a plurality of snapshots, ([0043] The time machine user interface can contain several snapshots in time displaying a visual representation of elements, the underling data for the snapshots being stored, for example, in a backup archive.)
generate, on a display, a graphical user interface including elements representing one or more snapshots stored in the backup archive presented in chronological order, ([0056] The snapshots can represent periodic backup points in time or can represent snapshots of the active window where a change has occurred. FIG. 4A shows a scenario where the snapshots represent changes over time. [0057] FIG. 4B shows an example screenshot where the snapshots are shown as having a varied time range, which increases with time.)
and upon receiving, from an input device, user input selecting one of the displayed elements, ([0063] FIG. 5 is a screen shot depicting an example of the time machine user interface 402 after the snapshot 411 has been selected for presentation)
retrieve, from the backup archive information corresponding to the snapshot represented by the selected element, and ([0063] The presentation window 307 changes to reflect the newly selected snapshot 411.)
Cisler does not expressly disclose but Ikeda discloses A control system configured to manage a system configuration of a robot controller of a robot, wherein the control system is provided with access to a backup archive, the control system comprising: ([0014] The present invention provides a robot system and a software update method of a robot system which does not need an external terminal or a host computer in order to update software, which can standardize a plurality of robot control devices so as to have even an old version)
provide the retrieved system configuration. ([0026] An operator instructs the operation of robot 13 through robot control device 21 or stores the data in robot control device 21 by operating teaching pendant 22. [0042] the operator operates “selection of start of software update (transmission side)” using teaching pendant 22 connected to transmission-side robot control device 12A (step S41). This operation is realized by operation of selecting the menu “software update (transmission side)” on the operation screen of teaching pendant 22)
In this way, the system of Ikeda includes a robot system with a software update method. Like Cisler, Ikeda is concerned with a user software selection.
Therefore, from these teachings of Cisler and Ikeda, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ikeda to the system of Cisler since doing so would enhance the system by standardizing the software versions of all robot control devices 12A to 12F to the same version regardless of whether it is a new version or an old version
Regarding claim 13, Cisler teaches wherein the computing device is configured to repeatedly capture and store snapshots upon reception of user input, in response to predefined triggers and/or on a periodical basis. ([0045] the timeline display includes a control to allow a user to modify the timeline or create a new timeline. For example, a user can select a setting to save one snapshot for a particular file at a specific time each day. In some implementations, multiple snapshots of each folder, file or item can be saved each day. By snapshot, we refer herein to a version of an item that is captured and stored for potential future restoration. snapshots can be taken when a triggering event occurs. For example, adding, deleting, or modifying an element can trigger the snapshot to be taken.)
Regarding claim 14, Cisler teaches wherein the computing device is configured to display the elements along a timeline. ([0056] The snapshots can represent periodic backup points in time or can represent snapshots of the active window where a change has occurred. FIG. 4A shows a scenario where the snapshots represent changes over time. [0057] FIG. 4B shows an example screenshot where the snapshots are shown as having a varied time range, which increases with time.)
Regarding claim 15, Cisler teaches A system comprising: (Fig. 1)
a displayer configured to display robot control information, ([0038] output devices 115 (e.g., a display device). )
an input device configured to receive user input from a user, ([0038] A user interacts with the architecture 100 via the input and output devices 114, 115.)
a backup archive and ([0040] backup unit 117)
the control system according to claim 12. ([0038] The term “computer-readable medium” refers to any medium that includes data and/or participates in providing instructions to a processor for execution)
Cisler does not expressly disclose but Ikeda discloses a robot, (Fig. 2 element 13 robot)
In this way, the system of Ikeda includes a robot system with a software update method. Like Cisler, Ikeda is concerned with a user software selection.
Therefore, from these teachings of Cisler and Ikeda, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ikeda to the system of Cisler since doing so would enhance the system by standardizing the software versions of all robot control devices 12A to 12F to the same version regardless of whether it is a new version or an old version
Regarding claim 16, Cisler teaches wherein the capturing and the storing are repeated upon reception of user input, in response to predefined triggers and/or on a periodical basis. ([0045] the timeline display includes a control to allow a user to modify the timeline or create a new timeline. For example, a user can select a setting to save one snapshot for a particular file at a specific time each day. In some implementations, multiple snapshots of each folder, file or item can be saved each day. By snapshot, we refer herein to a version of an item that is captured and stored for potential future restoration. snapshots can be taken when a triggering event occurs. For example, adding, deleting, or modifying an element can trigger the snapshot to be taken.)
Regarding claim 17, Cisler teaches comprising capturing and storing snapshots representing distinct systems of a multiple system configuration of the robot. ([0057] FIG. 4B shows an example screenshot where the snapshots are shown as having a varied time range, which increases with time. [0043] The time machine user interface can contain several snapshots in time displaying a visual representation of elements, the underling data for the snapshots being stored, for example, in a backup archive.)
Regarding claim 18, Cisler teaches wherein the generating comprises displaying the elements along a timeline. ([0056] The snapshots can represent periodic backup points in time or can represent snapshots of the active window where a change has occurred. FIG. 4A shows a scenario where the snapshots represent changes over time. [0057] FIG. 4B shows an example screenshot where the snapshots are shown as having a varied time range, which increases with time.)
Regarding claim 19, Cisler teaches wherein the snapshot comprises a snapshot identifier and wherein the generating includes displaying the snapshot identifier in connection with the corresponding displayed element. (Fig. 4B snapshot 410, 411, 408)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664